DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
Claims 1-10 are currently pending and have been examined.

Claim Objections
Claim 3 is objected to because the claim states, “…determine one or more characterises of the vehicle and/or occupant based on the identifying information”. The claim should state “…determine one or more characteristics of the vehicle and/or occupant based on the identifying information”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiorucci (U.S. Pre-Grant Pub. No. 20150294431), in view of Eramian (U.S. Pre-Grant Pub. No. 20160189324), in further view of Hayes (U.S. Pre-Grant Pub. No. 20180052860).
In regards to claim 1, Fiorucci teaches the following limitations:
A parking management system for managing the parking of vehicles within an area (Fiorucci: ¶4-8 & ¶78-88 disclose a parking management system), the system comprising:
a parking management controller provided remotely from the vehicles (Fiorucci: ¶83, ¶88, ¶103, ¶156, ¶159 disclose a remote parking server), the parking management controller configured to:
determine a target relating to a level of pollution in an area associated with one or more parking spaces (Fiorucci: ¶82, ¶89-90 disclose a threshold pollution level associated with a city area);
monitor a level of pollution in the area (Fiorucci: ¶4, ¶79, ¶83-90 disclose utilizing sensor data to monitor a pollution levels); and
adjust a parking policy of the one or more parking spaces based on a comparison between the target and the level of pollution, in order to incentivise or disincentivise parking in the area (Fiorucci: ¶78-88 disclose a variable parking policy wherein the parking rate may be tied to utilization, determined by pollution rates, wherein when the pollution reaches the threshold, the parking rates can increase).

Although Fiorucci teaches adjusting a parking policy based on pollution levels, Fiorucci does not explicitly state the vehicle receiving the parking policy and determining a parking location. However, Eramian teaches:
a vehicle parking controller provided on a vehicle that may park within the area (Eramian: ¶21-26 disclose a parking management system comprising a user/vehicle device to communicate with the parking server), the vehicle parking controller configured to:
receive information relating to the parking policy from the parking management controller (Eramian: ¶81-83 discloses that the parking server may transmit parking policy information to the user/vehicle device);
determine a location to park the vehicle based on the parking policy information from the parking management controller, a destination of an occupant of the vehicle and a planned or predicted desirable parking duration (Eramian: ¶82-83 & ¶90 disclose determining a parking location based on the parking policies, the user destination (i.e., a merchant location), and a parking time).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the parking location determination, as taught by Eramian, into the system and method of Fiorucci. One of ordinary skill in the art would have been motivated to make this modification in order to “communicate the information for available parking spaces to a device so that a user of vehicle may more easily find a parking space” (Eramian: ¶69).

Additionally, although Eramian teaches that the parking guidance system may guide the user to the parking location (Eramian: ¶59-60), Eramian does not explicitly state the autonomous operation of the vehicle.
However, Hayes teaches autonomously operate the vehicle to park in the determined location (Hayes: ¶21, ¶32, ¶86, ¶124 discloses a system for generating and transmitting parking instructions to autonomous, semi-autonomous and non-autonomous vehicles).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the autonomous parking, as taught by Hayes, into the system and method of Fiorucci and Eramian. One of ordinary skill in the art would have been motivated to make this modification in order to provide “efficient parking in various locations…For instance, autonomous vehicles may be parked more closely than semi-autonomous or non-autonomous vehicles” (Hayes: ¶118).

In regards to claim 2, Fiorucci, Eramian, and Hayes teach the parking management system of claim 1. Eramian further teaches wherein the vehicle parking controller is configured to transmit: information identifying the vehicle and/or one or more occupants of the vehicle; and/or information comprising one or more characteristics of the vehicle and/or occupants to the parking management controller (Eramian: ¶26-28 disclose that the user/vehicle device may transmit identifying information relating to the user/vehicle to the parking server).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the data transmission, as taught by Eramian, into the system and method of Fiorucci, Eramian, and Hayes. One of ordinary skill in the art would have been motivated to make this modification in order to provide “an optimized, preferred, or “best” parking space for user based on information received about user” (Eramian: ¶28).

In regards to claim 3, Fiorucci, Eramian, and Hayes teach the parking management system of claim 2. Eramian further teaches wherein the parking management system is configured to: determine one or more characteristics of the vehicle and/or occupant based on the identifying information (Eramian: ¶26-28 disclose that the parking server may gather and determine a plurality of characteristics of the vehicle and/or driver).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the characterization determination, as taught by Eramian, into the system and method of Fiorucci, Eramian, and Hayes. One of ordinary skill in the art would have been motivated to make this modification in order to provide “an optimized, preferred, or “best” parking space for user based on information received about user” (Eramian: ¶28).

In regards to claim 4, Fiorucci, Eramian, and Hayes teach the parking management system of claim 3. Eramian further teaches wherein the parking management controller is configured to: determine an individualised parking rule for the vehicle based on the parking policy and the characteristics of the vehicle and/or occupants (Eramian: ¶16-17, ¶26-28 disclose that the parking server may determine a parking restriction based on the information about that user/vehicle); and transmit the individualised parking rule to the vehicle (Eramian: ¶59-60, ¶82-83, & ¶90 disclose transmitting the parking restriction to the user/vehicle and guiding the user/vehicle to the parking location based on the parking policies, the user destination (i.e., a merchant location), and a parking time).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the parking rule determination, as taught by Eramian, into the system and method of Fiorucci, Eramian, and Hayes. One of ordinary skill in the art would have been motivated to make this modification in order to provide “an optimized, preferred, or “best” parking space for user based on information received about user” (Eramian: ¶28).

In regards to claim 5, Fiorucci, Eramian, and Hayes teach the parking management system of claim 1. Eramian further teaches wherein the parking management controller is further configured to: receive identifying information from the vehicle, the identifying information identifying the vehicle and/or the occupants of the vehicle; and use the identifying information to look-up one or more characteristics of the vehicle or occupants in a database (Eramian: ¶26-28, ¶32, ¶35, ¶55, ¶64 disclose that the parking server may consult a database in order to gather and determine a plurality of characteristics of the vehicle and/or driver).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the characterization determination, as taught by Eramian, into the system and method of Fiorucci, Eramian, and Hayes. One of ordinary skill in the art would have been motivated to make this modification in order to provide “an optimized, preferred, or “best” parking space for user based on information received about user” (Eramian: ¶28).

In regards to claim 7, Fiorucci, Eramian, and Hayes teach the parking management system of claim 4. Eramian further teaches wherein the individualised parking rule is determined based on the characteristics of the vehicle or occupants (Eramian: ¶16-17, ¶26-28 disclose that the parking server may determine a parking restriction based on the information about that user/vehicle).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the parking rule determination, as taught by Eramian, into the system and method of Fiorucci, Eramian, and Hayes. One of ordinary skill in the art would have been motivated to make this modification in order to provide “an optimized, preferred, or “best” parking space for user based on information received about user” (Eramian: ¶28).

In regards to claim 8, Fiorucci, Eramian, and Hayes teach the parking management system of claim 1. Fiorucci further teaches wherein the parking management controller is further configured to: monitor one or more characteristics of the vehicles and/or occupants of the vehicles parking within the area, wherein the parking policy is re-adjusted according to the characteristics of the vehicles and/or occupants in order to achieve the target relating to the level of pollution in the area (Fiorucci: ¶4, ¶82, ¶79, ¶83-90 disclose utilizing sensor data to monitor pollution levels in a city area and adjusting a parking policy based on a threshold pollution level associated with a city area).

In regards to claim 9, Fiorucci, Eramian, and Hayes teach the parking management system of claim 1. Fiorucci further teaches wherein adjusting the parking policy comprises adjusting a maximum parking duration, adjusting a range of times of day during which parking within the parking spaces is permitted, and/or adjusting one or more restrictions on vehicles parking (Fiorucci: ¶78-88 disclose a variable parking policy wherein the parking rate may be tied to utilization, determined by pollution rates, wherein when the pollution reaches the threshold, the parking rates can increase. Examiner notes that parking rates is a restriction on vehicle parking).

In regards to claim 10, Fiorucci, Eramian, and Hayes teach the parking management system of claim 1. Fiorucci further teaches wherein monitoring the pollution level within the area comprises: measuring one or more of: vehicle density, vehicle speed, vehicle queue length, parking space utilisation and/or a concentration of one or more of carbon dioxide, nitrogen dioxide, ozone, PM10 and PM2.5, at one or more locations within the area at one or more times of day (Fiorucci: ¶4, ¶82, ¶79, ¶83-90 disclose utilizing sensor data to monitor pollution levels in a city area, wherein the measurement may be based on parking utilization and occupation or volume of vehicles in an area); and modelling a pollution level at one or more further times of day and/or in one or more further locations within the area based on the measured values (Fiorucci: ¶82, ¶89-90, 96 discloses modeling a pollution level and determining whether a threshold pollution level associated with a city area has been reached where traffic sensor can sense vehicle speed).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiorucci (U.S. Pre-Grant Pub. No. 20150294431), in view of Eramian (U.S. Pre-Grant Pub. No. 20160189324), in further view of Hayes (U.S. Pre-Grant Pub. No. 20180052860) and Eid (U.S. Pre-Grant Pub. No. 20150221140).
In regards to claim 6, Fiorucci, Eramian, and Hayes teach the parking management system of claim 5. Although Eramian teaches that the database may be external and maintained by a merchant, the references do not explicitly state that the external database may be maintained by a government authority.
However, Eid teaches wherein the database is an external database maintained by an external authority, such as a government department or vehicle licencing authority (Eid: ¶8 & ¶35 disclose that the database containing user/vehicle information may be a government database).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function, but in the very combination itself - that is in the substitution of the government maintained database of Eid for the merchant maintained database of Eramian. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE S MURRAY whose telephone number is (571)272-4306. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Wayne S. Murray/Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628